Citation Nr: 0803706	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-28 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Kathy E. Diener, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a December 2004 decision by the Department of 
Veterans Affairs Regional Office (RO) in Oakland, California, 
which denied service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  A claim for service connection for hearing loss of the 
right ear was denied in March 1970, and the veteran did not 
appeal.

2.  The evidence submitted since the March 1970 rating 
decision pertinent to the claim for service connection for 
right ear hearing loss was not previously submitted, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  The evidence is in approximate balance of positive and 
negative evidence as to whether the veteran's bilateral 
hearing loss is related to military service.  


CONCLUSIONS OF LAW

1.  The March 1970 rating decision, which denied a claim for 
service connection for right ear hearing loss, is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.113 (2007); 38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 
19.109, 19.110, 19.118, 19.153 (1970).

2.  New and material evidence has been submitted since the 
March 1970 rating decision, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002).

3.  Giving the veteran the benefit of the doubt, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000, VA must 
notify and assist claimants in substantiating a claim for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103a, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  In this decision, 
however, the Board grants service connection for bilateral 
hearing loss, which represents a complete grant of the 
benefits sought on appeal.  Thus, whether VA satisfied its 
duties to notify and assist the claimant is moot and need not 
be discussed.  

Reopening the Claim for Right Ear Hearing Loss

The record reflects that the original claim for service 
connection for right ear hearing loss was denied by a rating 
decision in March 1970, when the RO determined there was no 
evidence that the veteran had any hearing loss.  The veteran 
was notified of his right to appeal the decision in April 
1970.  He did not file an appeal, and the decision became 
final at the end of the statutory time limit.  Because of 
this, the veteran's claim for service connection for hearing 
loss in his right ear can only be reopened if new and 
material evidence has been submitted since the earlier 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence of record at the time of the March 1970 decision 
consisted of the veteran's service medical records (SMRs) for 
the period from April 1968 to December 1969, his form DD 214, 
and VA form 21-256, received February 1970, claiming, inter 
alia, hearing loss in the right ear.  The veteran's SMRs 
indicated that an audiological evaluation was performed 
during his induction physical in April 1968 and that his 
hearing was normal at that time.  At his discharge physical 
in December 1969, a 15/15 whisper test was performed, and the 
veteran's hearing was considered normal.  The veteran's SMRs 
contained a complaint of hearing loss dated April 1968, along 
with the examiner's written comment that the veteran's 
hearing test was normal.  The RO noted this entry but 
concluded that there was no evidence of hearing loss because 
"audio was normal, and discharge exam shows WV hearing to be 
15/15." 

The veteran submitted another claim for compensation for 
hearing loss in May 2004.  Evidence associated with the 
claims folder since the April 1970 rating decision includes 
the veteran's statements describing his exposure to noise in 
Vietnam and photographs of explosions he witnessed there, a 
statement from the veteran's sister describing his hearing 
before and after service, results of private audiometric 
exams performed in 2004 indicating hearing loss, and a letter 
from the veteran's physician diagnosing sensorineural hearing 
loss as a "direct result" of military service.  

The evidence is new, as none of these items was available to 
the RO when it denied the veteran's claim in 1970.  The 
evidence is also material, as it relates to a previously 
unestablished fact.  The RO denied the veteran's claim 
because there was no evidence of the veteran's right ear 
hearing loss.  The new evidence establishes that he has 
hearing loss in both ears, and one physician has related his 
condition to military service.  The Board finds that the new 
evidence raises a reasonable possibility of substantiating 
the claim for service connection.  The veteran's claim is 
reopened.

Claim of Service Connection for Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be a chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record, including that 
pertinent to service.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.  

Background and Analysis

The veteran contends that, while serving as a heavy equipment 
operator in the Marine Corps, he was exposed to constant loud 
noise from equipment engines, as well as weapons fire and 
explosions during combat in Vietnam.  His DD 214 establishes 
that he was an equipment operator and that he received a 
Vietnam Service Medal and a Combat Action Ribbon.  The 
veteran reports that he was never issued hearing protection 
during his military service.  The veteran further contends 
that he has had hearing loss since leaving the military and 
has worn hearing aids since the 1970s.  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

The veteran's SMRs show that, at his induction physical in 
April 1968, the veteran received an audiometric evaluation, 
in which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
5
20
15
LEFT
0
15
0
10
10

The veteran's SMRs note that the veteran complained of 
hearing loss in April 1968, but the examiner noted that the 
audiometric testing was normal.

At the veteran's discharge physical in December 1969, a 
whisper test was conducted, and the veteran's hearing was 
found to be 15/15 in both ears.  15/15 is normal.  Smith v. 
Derwinski, 2 Vet. App. 137 (1992).  

The veteran underwent an audiometric exam in March 2004, in 
which pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
/
/
LEFT
35
35
45
/
/

An audiometric evaluation performed in July 2004, indicated 
that the veteran's auditory threshold was greater than 40 
decibels for every frequency tested, in both ears.  

An audiometric examination was performed in August 2004, by 
the veteran's physician, Dr. Terrence Trapp.  Dr. Trapp 
reported his findings in a letter dated August 30, 2004, 
stating that the veteran has "bilateral moderately severe 
noise induced pattern of sensorineural hearing impairment."  
Dr. Trapp concluded "it is more likely than not" that the 
veteran's hearing loss is "the direct result to substantial 
noise exposure incurred while serving in the United States 
Marine Corps during the Vietnam Conflict."

On the authorized VA audiological evaluation in September 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
50
55
LEFT
45
55
50
55
55

Speech audiometry revealed speech recognition ability of 96% 
percent in both ears.  The VA examiner stated that the claim 
file was not available for review on that date.  She noted 
that the results were consistent with one of the veteran's 
private tests from 2004, and diagnosed "mild to moderate-
severe sensorineural hearing loss."  The examiner went on to 
state that the hearing loss "is not consistent with noise 
exposure."  The same VA examiner reiterated this conclusion 
in her May 2005 review of the claim file, stating that 
hearing loss caused by acoustic trauma generally "causes 
depression of the high frequency thresholds" and presents as 
"a very dramatic slope between normal responses in the low 
and midranges to a significant loss in the high 
frequencies."  She noted that the veteran's audiogram showed 
a "flat configuration" and disagreed with Dr. Trapp's 
opinion that this type of hearing loss is "consistent with 
noise induced effects."  The VA examiner concluded that the 
veteran's hearing loss is "not likely" related to his 
military service.  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

It is undisputed that the veteran was exposed to loud noise 
in the military and that he currently has hearing impairment 
in both ears.  See 38 U.S.C.A. §1154(b) (West 2002).  There 
is disagreement about the etiology of the hearing loss.  The 
veteran's physician attributes his hearing loss to noise 
exposure in service, while the VA audiologist finds the 
veteran's audiometric scores inconsistent with noise-induced 
hearing loss.  Both medical opinions are informed and well 
reasoned.  The Board finds the evidence to be in approximate 
balance as to whether the veteran's bilateral hearing loss is 
related to military service.  Therefore, the benefit of the 
doubt is given to the claimant, and service connection for 
bilateral hearing loss is granted.
ORDER

The veteran's claim of service connection for hearing loss in 
the right ear is reopened.

The veteran's claim of service connection for bilateral 
hearing loss is granted.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


